DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/08/2021.


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 11/18/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of securing biometric data using an encryption technique that does not require key storage or distribution. A first biometric template of a user is input into a function that selects or determines parameters (such as an encryption key) of an encryption function that is then used to encrypt a second biometric template of the user.
	Independent claims 1,  and 11 and 25, recite the uniquely distinct features of “receiving a fourth set of data points as part of an access request, the fourth set of data points representing the first type of biometric; receiving a fifth set of data points as part of the access request, the fifth set of data points representing the second type of biometric; selecting at least one second encryption parameter of the encryption function using the fourth set of data points; transforming the fifth set of data points to a sixth set of data points using the encryption function and the at least one second encryption parameter;  comparing, as part of an access request, the third set of data points to directly to the sixth set of data points without decrypting the third set of data points; and selectively granting access to a resource depending upon a result of the comparison of the third set of data points and the sixth set of data points.”

The closest prior art, (Allen US 2016/0285866), discloses providing biometric authentication of a test user using a registration process where a reference data sample representative of one or more biometric attributes of a reference user is used to train a plurality of neural networks to achieve a target output. The weights that achieve this in the plurality of neural networks may be stored on a user device as a first data set. A second data set representative of one or more biometric attributes may be obtained from the test user using the authentication device or received from the user device. The first data set may be received by the authentication device and used as weights in an artificial neural network and the second data set may be used as inputs. The output of the neural network may determine a degree of correlation between the reference user and the test user to be authenticated.

The closest prior art, (Eeekes US 2015/0117639) discloses provide an encryption circuit that performs a method for establishing a secure communication channel. In this regard, the method includes receiving a public encryption key from a transmitting device. In response, a receiving device sends to the transmitting device an index which references a table entry identifying at least one variable in an encryption scheme. Then, the method encrypts data in a communication session with the transmitting device using a first encryption algorithm. The receiving device then receives an indicator to change encryption algorithms. In response, a second encryption algorithm associated with the encryption scheme is identified and the method then encrypts data in a communication session with the transmitting device using the second encryption algorithm.	

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, and 11 and 25. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495